United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1350
                         ___________________________

                              Jorge Osbaldo Aguilera

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                          Submitted: September 25, 2014
                             Filed: October 3, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Jorge Aguilera, who was sentenced to 120 months in prison after a jury found
him guilty of drug offenses, see United States v. Aguilera, 625 F.3d 482, 484-85 (8th
Cir. 2010), appeals the district court’s1 order denying his 28 U.S.C. § 2255 motion
after an evidentiary hearing. The district court granted Aguilera a certificate of
appealability on his claim that his counsel was ineffective for having him provide a
written proffer for safety-valve relief, rather than having him submit to an interview.

       Upon de novo review of the district court’s denial of this ineffective-assistance
claim, and clear-error review of underlying factual findings, see Covey v. United
States, 377 F.3d 903, 906 (8th Cir. 2004), we agree with the court that the decision
of trial counsel not to subject Aguilera to a potentially prejudicial and likely futile
proffer interview was a virtually unchallengeable matter of strategy, see Forsyth v.
Ault, 537 F.3d 887, 892 (8th Cir. 2008), and Aguilera failed to show that he suffered
resulting prejudice. We therefore affirm the judgment of the district court, and we
grant counsel’s motion to withdraw.
                        ______________________________




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                          -2-